Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 01/08/2021. Claims 1, 14, 18 and 20 have been amended. Claim 8 has been cancelled. Claims 1-7, 9-20 are now pending in this Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komano et al (U.S. Pub No. 2010/0174743 A1), and Hollingsworth (U.S. Pub No. 2011/0082884 A1), and further in view of Ignacz et al (CA 279000 A1).

As per claim 1, Komano discloses a method of providing a search word list to a user terminal by a processor for providing a search word list, the method comprising: 
acquiring, by a tag acquisition unit of the processor, a tag set to a search word; applying, by an effect application unit of the processor, an effect to the search word, wherein the effect correspond to the tag to the search word (Par [0007, 0034] tags of groups of words); and 
providing, by a search word list providing unit of the processor, a search word list including the search word to which the effect has been applied, to the user terminal , wherein the search word list is displayed on a screen of the user terminal (Par [0010, 0031-0032, 0034, 0045] displaying a result with words and tags). 
Komano does not explicitly disclose applying, by an additional effect application unit of the processor, a visual effect corresponding to the tag to a search result provided according to the search word in the search word list when the selection signal for the search word is input.

It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Hollingsworth into the teachings of Komano in order to provide a highest rated result (Par [0003]).
Komano and Hollingsworth do not explicitly disclose the effect applied to the search word enables user to know the content related to the search word without viewing search result associated with the search word.
However, Ignacz discloses the effect applied to the search word enables user to know the content related to the search word without viewing search result associated with the search word (Abstract).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Ignacz into the teachings of Komano as modified by Hollingsworth in order to provide an associated search result (fig 1).As per claim 2, Hollingsworth discloses the method of claim 1, wherein the applying of the effect comprises applying, by the effect application unit, a visual effect corresponding to the tag to an object corresponding to the search word (Par [0015]). As per claim 3, Komano discloses the method of claim 1, wherein the applying of the effect comprises applying, by the effect application unit, a color corresponding to the tag to a ranking symbol corresponding to a rank of the search word in the search word list (Par [0021, 0035] color and rank). 
Komano discloses effect for audio data, music score data, Komano salience about visual effect. However Hollingsworth discloses visual effect (Par [0015]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Hollingsworth into the teachings of Komano in order to provide a highest rated result (Par [0003]).
As per claim 10, Komano discloses the method of claim 7, wherein the applying of the additional effect comprises adding, by the additional effect application unit, an object corresponding to the tag to a position adjacent to the search word in the search word list (Par [0006, 0031, 0034, 0035]). 
a non-transitory recording medium for storing a plurality of functional units each providing instructions for performing predefined functions; a processor in communication with the recording medium for executing the predefined functions based on the functional units, the functional units including (Par [0011]); 
a tag acquisition unit configured to acquire a tag set to a search word; an effect application unit configured to apply an effect to the search word, wherein the effect correspond to the tag to the search word (Par [0007, 0034] tags of groups of words); and
a search word list providing unit configured to provide a search word list including the search word to which the effect has been applied, to the user terminal, wherein the search word list is displayed on a screen of the user terminal (Par [0010, 0031-0032, 0034, 0045] displaying a result with words and tags).

However, Hollingsworth discloses applying, by an additional effect application unit of the processor, a visual effect corresponding to the tag to a search result provided according to the search word in the search word list when the selection signal for the search word is input (Par [0015]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Hollingsworth into the teachings of Komano in order to provide a highest rated result (Par [0003]).
Komano and Hollingsworth do not explicitly disclose the effect applied to the search word enables user to know the content related to the search word without viewing search result associated with the search word.
However, Ignacz discloses the effect applied to the search word enables user to know the content related to the search word without viewing search result associated with the search word (Abstract).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Ignacz into the teachings of Komano as modified by Hollingsworth in order to provide an associated search result (fig 1).
As per claim 15, Komano discloses the device of claim 14, wherein the effect application unit applies a visual effect corresponding to the tag to an object corresponding to the search word in the search word list (Par [0045]). 
Komano discloses effect for audio data, music score data, Komano salience about visual effect. However Hollingsworth discloses visual effect (Par [0015]).

 acquiring a tag set to a search word; applying an effect to the search word, wherein the effect corresponds to the tag of the search word (Par [0007, 0034] tags of groups of words); and
providing a search word list including the search word to which the effect has been applied, to the user terminal, wherein the search word list is displayed on a screen of the user terminal (Par [0010, 0031-0032, 0034, 0045] displaying a result with words and tags).
Komano does not explicitly disclose applying, by an additional effect application unit of the processor, a visual effect corresponding to the tag to a search result provided according to the search word in the search word list when the selection signal for the search word is input.

It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Hollingsworth into the teachings of Komano in order to provide a highest rated result (Par [0003]).
Komano and Hollingsworth do not explicitly disclose the effect applied to the search word enables user to know the content related to the search word without viewing search result associated with the search word.
However, Ignacz discloses the effect applied to the search word enables user to know the content related to the search word without viewing search result associated with the search word (Abstract).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Ignacz into the teachings of Komano as modified by Hollingsworth in order to provide an associated search result (fig 1).As per claim 19, Komano discloses a distribution server for distributing a program for causing a computer to execute the method of claim 1 (see rejection of claim 1).
As per claim 20, Komano discloses a method of providing a search word list to a user terminal by a processor, the method comprising:
acquiring, by a tag acquisition unit of the processor, a tag set to a search word; applying, by an effect application unit of the processor, an effect to the search word, wherein the effect corresponds to the tag of the search word (Par [0007, 0034] tags of groups of words); and

Wherein the search word list providing unit provides the search word list including only search words in which a tag identical to the tag set to the search word has been set when a selection signal for the search word is input (Par [0037, 0047] return search result).
Komano discloses effect for audio data, music score data, Komano salience about effect to the search word. However Hollingsworth discloses a search word list including the search word to which the effect has been applied, to the user terminal (Par [0015]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Hollingsworth into the teachings of Komano in order to provide a highest rated result (Par [0003]).
Komano and Hollingsworth do not explicitly disclose the effect applied to the search word enables user to know the content related to the search word without viewing search result associated with the search word.
However, Ignacz discloses the effect applied to the search word enables user to know the content related to the search word without viewing search result associated with the search word (Abstract).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Ignacz into the teachings of Komano as modified by Hollingsworth in order to provide an associated search result (fig 1).





Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komano et al, and Hollingsworth, and Ignacz et al, and in view of Silverstein et al (U.S. Pub No. 2013/0187926 A1)
As per claim 6, Komano discloses the method of claim 5, wherein the applying of the effect comprises adding, by the effect application unit, to the tag proximate the search word (par [0045]).
Komano, Hollingsworth and Ignacz do not explicitly disclose an infographic or an emoticon. However, Silverstein discloses infographic (Par [0359]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Silverstein into the teachings of Komano as modified by Hollingsworth and Buk Ignacz urak in order to insert the matching infographic (Par [0359]).
As per claim 13, Komano discloses the method of claim 1, wherein the providing of the search word list comprises providing, by the search word list providing unit, the search word list including only search words in which a tag identical to the tag set in the search word has been set when a selection signal to the search word is input (Par [0034, 0045]).
Komano, Hollingsworth and Ignacz do not explicitly disclose an infographic or an emoticon. However, Silverstein discloses infographic (Par [0359]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Silverstein into the teachings of Komano as modified by Hollingsworth and Ignacz in order to insert the matching infographic (Par [0359]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komano et al (U.S. Pub No. 2010/0174743 A1), and Hollingsworth (U.S. Pub No. 2011/0082884 A1), and further in view of Ghanekar et al (U.S. Pub No. 2015/0317316 A1).

As per claim 1, Komano discloses a method of providing a search word list to a user terminal by a processor for providing a search word list, the method comprising: 
acquiring, by a tag acquisition unit of the processor, a tag set to a search word; applying, by an effect application unit of the processor, an effect to the search word, wherein the effect correspond to the tag to the search word (Par [0007, 0034] tags of groups of words); and 
providing, by a search word list providing unit of the processor, a search word list including the search word to which the effect has been applied, to the user terminal , wherein the search word list is displayed on a screen of the user terminal (Par [0010, 0031-0032, 0034, 0045] displaying a result with words and tags). 

However, Hollingsworth discloses applying, by an additional effect application unit of the processor, a visual effect corresponding to the tag to a search result provided according to the search word in the search word list when the selection signal for the search word is input (Par [0015]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Hollingsworth into the teachings of Komano in order to provide a highest rated result (Par [0003]).
Komano and Hollingsworth do not explicitly disclose the effect applied to the search word enables user to know the content related to the search word without viewing search result associated with the search word.
However, Ghanekar discloses the effect applied to the search word enables user to know the content related to the search word without viewing search result associated with the search word (Par [0054] without viewing the search results corresponding to the two query suggestions).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Ghanekar into the teachings of Komano as modified by Hollingsworth in order to improve solution for the search (Par [0006]).

As per claim 14, Komano discloses a device for providing a search word list to a user terminal, the device comprising: 
a non-transitory recording medium for storing a plurality of functional units each providing instructions for performing predefined functions; a processor in communication with the recording 
a tag acquisition unit configured to acquire a tag set to a search word; an effect application unit configured to apply an effect to the search word, wherein the effect correspond to the tag to the search word (Par [0007, 0034] tags of groups of words); and
a search word list providing unit configured to provide a search word list including the search word to which the effect has been applied, to the user terminal, wherein the search word list is displayed on a screen of the user terminal (Par [0010, 0031-0032, 0034, 0045] displaying a result with words and tags).
Komano does not explicitly disclose the effect; applying, by an additional effect application unit of the processor, a visual effect corresponding to the tag to a search result provided according to the search word in the search word list when the selection signal for the search word is input.
However, Hollingsworth discloses applying, by an additional effect application unit of the processor, a visual effect corresponding to the tag to a search result provided according to the search word in the search word list when the selection signal for the search word is input (Par [0015]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Hollingsworth into the teachings of Komano in order to provide a highest rated result (Par [0003]).
Komano and Hollingsworth do not explicitly disclose the effect applied to the search word enables user to know the content related to the search word without viewing search result associated with the search word.
However, Ghanekar discloses the effect applied to the search word enables user to know the content related to the search word without viewing search result associated with the search word (Par [0054] without viewing the search results corresponding to the two query suggestions).

As per claim 18, Komano discloses a non-transitory computer readable recording medium storing a computer program for providing a search word list to a user terminal, the program causing a computer to execute the method, comprising
 acquiring a tag set to a search word; applying an effect to the search word, wherein the effect corresponds to the tag of the search word (Par [0007, 0034] tags of groups of words); and
providing a search word list including the search word to which the effect has been applied, to the user terminal, wherein the search word list is displayed on a screen of the user terminal (Par [0010, 0031-0032, 0034, 0045] displaying a result with words and tags).
Komano does not explicitly disclose applying, by an additional effect application unit of the processor, a visual effect corresponding to the tag to a search result provided according to the search word in the search word list when the selection signal for the search word is input.
However, Hollingsworth discloses the effect; applying, by an additional effect application unit of the processor, a visual effect corresponding to the tag to a search result provided according to the search word in the search word list when the selection signal for the search word is input (Par [0015]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Hollingsworth into the teachings of Komano in order to provide a highest rated result (Par [0003]).
Komano and Hollingsworth do not explicitly disclose the effect applied to the search word enables user to know the content related to the search word without viewing search result associated with the search word.

It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Ghanekar into the teachings of Komano as modified by Hollingsworth in order to improve solution for the search (Par [0006]).
As per claim 20, Komano discloses a method of providing a search word list to a user terminal by a processor, the method comprising:
acquiring, by a tag acquisition unit of the processor, a tag set to a search word; applying, by an effect application unit of the processor, an effect to the search word, wherein the effect corresponds to the tag of the search word (Par [0007, 0034] tags of groups of words); and
providing, by a search word list providing unit of the processor, wherein the search word list is displayed on a screen of the user terminal  (Par [0010, 0031-0032, 0034, 0045] displaying a result with words and tags).
Wherein the search word list providing unit provides the search word list including only search words in which a tag identical to the tag set to the search word has been set when a selection signal for the search word is input (Par [0037, 0047] return search result).
Komano discloses effect for audio data, music score data, Komano salience about effect to the search word. However Hollingsworth discloses a search word list including the search word to which the effect has been applied, to the user terminal (Par [0015]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Hollingsworth into the teachings of Komano in order to provide a highest rated result (Par [0003]).

However, Ghanekar discloses the effect applied to the search word enables user to know the content related to the search word without viewing search result associated with the search word (Par [0054] without viewing the search results corresponding to the two query suggestions).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Ghanekar into the teachings of Komano as modified by Hollingsworth in order to improve solution for the search (Par [0006]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

July 23, 2021

/THU N NGUYEN/Examiner, Art Unit 2154